The condemnation, in equity, was sought of an undivided interest in lands held by joint owners, under section 12, p. 12, Acts 1919.
The law as to leased premises was the subject of discussion in State ex rel. Attorney General v. Jebeles, 206 Ala. 161,89 So. 547, burden of proof in such matter and the necessity of specific description of the premises be forfeited were dealt with in Johnson, 205 Ala. 294, 87 So. 815.
It is sufficient to say of the evidence that the same has been read and carefully considered, we are of the opinion that the state has discharged the burden imposed by the law.
The decree of the circuit court, in equity, is affirmed. Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.